     Case 2:20-cv-08304-CJC-E Document 4 Filed 09/15/20 Page 1 of 4 Page ID #:78



 1

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT

 9                         CENTRAL DISTRICT OF CALIFORNIA

10

11   DANNY JEROME YOUNG,           ) NO. CV 20-8304-CJC(E)
                                   )
12             Petitioner,         )
                                   )
13        v.                       ) ORDER OF DISMISSAL
                                   )
14   DANIEL E. CUEVA, Warden (A), )
                                   )
15             Respondent.         )
     ______________________________)
16

17

18                                     BACKGROUND

19

20         On September 9, 2020, Petitioner filed a “Petition for Writ of

21   Habeas Corpus By a Person in State Custody.”         The Petition seeks to

22   challenge a 1982 Los Angeles criminal judgment.         Petitioner previously

23   challenged this same state court judgment in a prior federal habeas

24   petition filed in this Court.      See Young v. Evans, CV 05-0442-ABC(Mc).

25   On October 19, 2005, this Court entered Judgment in Young v. Evans, CV

26   05-0442-ABC(Mc), dismissing the prior petition as untimely.

27   ///

28   ///
     Case 2:20-cv-08304-CJC-E Document 4 Filed 09/15/20 Page 2 of 4 Page ID #:79



 1                                     DISCUSSION

 2

 3        Section 2244(b) of Title 28, United States Code, requires that a

 4   petitioner seeking to file a “second or successive” habeas petition

 5   first obtain authorization from the Court of Appeals.          See Burton v.

 6   Stewart, 549 U.S. 147, 157 (2007) (where petitioner did not receive

 7   authorization from Court of Appeals before filing “second or

 8   successive” petition, “the District Court was without jurisdiction to

 9   entertain [the petition]”); Barapind v. Reno, 225 F.3d 1100, 1111 (9th

10   Cir. 2000) (“the prior-appellate-review mechanism set forth in §

11   2244(b) requires the permission of the court of appeals before ‘a

12   second or successive habeas application under § 2254’ may be

13   commenced”).   A petition need not be repetitive to be “second or

14   successive,” within the meaning of 28 U.S.C. section 2244(b).            See,

15   e.g., Thompson v. Calderon, 151 F.3d 918, 920-21 (9th Cir.) (en banc),

16   cert. denied, 524 U.S. 965 (1998); Calbert v. Marshall, 2008 WL

17   649798, at *2-4 (C.D. Cal. Mar. 6, 2008).

18

19        The present Petition is second or successive.          See McNabb v.

20   Yates, 576 F.3d 1028, 1030 (9th Cir. 2009) (“dismissal of a section

21   2254 habeas petition for failure to comply with the statute of

22   limitations renders subsequent petitions second or successive for

23   purposes of the AEDPA, 28 U.S.C. § 2244(b)”) (footnote omitted); see

24   also Youngblood v. Superior Court of Butte Co., 610 Fed. App’x 664

25   (9th Cir.), cert. dism’d, 136 S. Ct. 546 (2015) (contention that

26   petition was not second or successive because prior petition was

27   dismissed as untimely “foreclosed” by McNabb v. Yates; quoting Hart v.

28   Massanari, 266 F.3d 1155, 1171 (9th Cir. 2001) (“Once a panel resolves

                                            2
     Case 2:20-cv-08304-CJC-E Document 4 Filed 09/15/20 Page 3 of 4 Page ID #:80



 1   an issue in a precedential opinion, the matter is deemed resolved,

 2   unless overruled by the court itself sitting en banc, or by the

 3   Supreme Court.”)).

 4

 5        Petitioner may argue that the exception contained in section

 6   2244(b)(2)(B)1 applies in the present circumstances.2          However, under

 7   section 2244(b)(3)(A), a petitioner seeking to file a “second or

 8   successive” petition must first obtain authorization from the Court of

 9   Appeals.   See Woods v. Carey, 525 F.3d 886, 888 (9th Cir. 2008) (“Even

10   if a petitioner can demonstrate that he qualifies for one of [the]

11   exceptions [contained in section 2244(B)(2)], he must seek

12   authorization from the court of appeals before filing his new petition

13   with the district court.”) (citation omitted); Ramirez v. Figueroa,

14   2016 WL 1296363, at *3 (C.D. Cal. Apr. 1, 2016) (“Petitioner must seek

15   the Ninth Circuit's authorization to file a successive petition even

16   if he can demonstrate that he qualifies for one of the exceptions to

17   AEDPA's bar on successive petitions.”) (citation omitted); Chaney v.

18   Dickerson, 2011 WL 781658, at *3 (C.D. Cal. Feb. 25, 2011) (“It is the

19   Ninth Circuit’s responsibility, not this Court’s, to determine that

20   the requirements of § 2244(b)(2)(B) have been met by filing a proper

21
          1
22              Section 2244(b)(2)(B) provides that a claim presented
     in a second or successive habeas corpus application that was not
23   presented in a prior application shall be dismissed unless: “(i)
     the factual predicate for the claim could not have been
24   discovered previously through the exercise of due diligence; and
     [¶] (ii) the facts underlying the claim, if proven, and viewed in
25   light of the evidence as a whole, would be sufficient to
     establish by clear and convincing evidence that, but for
26   constitutional error, no reasonable factfinder would have found
     the applicant guilty of the underlying offense.”
27        2
               In Young v. Barretto, CV 16-1519-E, Petitioner so
28   argued in an unsuccessful attempt to persuade this Court to
     adjudicate a prior second or successive petition.

                                            2
     Case 2:20-cv-08304-CJC-E Document 4 Filed 09/15/20 Page 4 of 4 Page ID #:81



 1   request with the Ninth Circuit for leave to file a successive

 2   petition.”) (citations omitted).       Petitioner evidently has not yet

 3   obtained the Ninth Circuit’s authorization to file a “second or

 4   successive” petition.3     Consequently, this Court cannot entertain the

 5   present Petition.    See Burton v. Stewart, 549 U.S. at 157.

 6

 7                                        ORDER

 8

 9        For all the foregoing reasons, the Petition is denied and

10   dismissed without prejudice.

11

12        LET JUDGMENT BE ENTERED ACCORDINGLY.

13

14   DATED: September 15, 2020.

15

16
                                                CORMAC J. CARNEY
17
                                        UNITED STATES DISTRICT JUDGE
18
     Presented this 11th day
19
     of September, 2020, by:
20

21              /s/
            CHARLES F. EICK
22   UNITED STATES MAGISTRATE JUDGE

23

24
          3
25             The Court takes judicial notice of the docket of the
     United States Court of Appeals for the Ninth Circuit, available
26   on the PACER database. See Mir v. Little Company of Mary Hosp.,
     844 F.2d 646, 649 (9th Cir. 1988) (court may take judicial notice
27   of court records). The Ninth Circuit’s docket does not show that
     any individual named Danny Young has obtained any order from the
28   Ninth Circuit permitting the filing of a second or successive
     habeas petition in this Court.

                                            3
